UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-06103 Investors Cash Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 8/31 Date of reporting period: 2/28/2015 ITEM 1. REPORT TO STOCKHOLDERS February 28, 2015 Semiannual Report to Shareholders Deutsche Variable NAV Money Fund Capital Shares Contents 3 Portfolio Summary 4 Investment Portfolio 9 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 13 Financial Highlights 14 Notes to Financial Statements 21 Information About Your Fund's Expenses 23 Advisory Agreement Board Considerations and Fee Evaluation 27 Account Management Resources 29 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. An investment in the fund is not insured or guaranteed by the FDIC or any other government agency. Although the fund seeks preservation of capital, the net asset value per share of the fund will fluctuate, and you could lose money by investing in the fund. Unlike a traditional money market fund, the fund will not use the amortized cost method of valuation and does not seek to maintain a stable share price of $1.00. As a result, the fund's share price, which is its net asset value per share (NAV), will vary and reflect the effects of unrealized appreciation and depreciation and realized losses and gains. Money Market investments are subject to interest-rate and credit risks. When interest rates rise, prices generally fall. In addition, any unexpected behavior in interest rates could increase the volatility of the fund's yield and could hurt fund performance. Prepayments could also create capital gains tax liability in some instances. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Although individual securities may outperform the market, the entire market may decline as a result of rising interest rates, regulatory developments or deteriorating economic conditions. Any investments in money market instruments of foreign issuers are subject to some of the risks of foreign investing, such as unfavorable political and legal developments, limited financial information, regulatory risk, and economic and financial instability. Portfolio management could be wrong in its analysis of industries, companies, economic trends and favor a security that underperforms the market. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Summary (Unaudited) Investment Portfolio as of February 28, 2015 (Unaudited) Principal Amount ($) Value ($) Certificates of Deposit and Bank Notes 10.5% ANZ New Zealand International Ltd., 144A, 1.85%, 10/15/2015 Banco del Estado de Chile, 0.24%, 5/4/2015 China Construction Bank Corp., 0.31%, 4/13/2015 Commonwealth Bank of Australia, 144A, 3.5%, 3/19/2015 National Australia Bank Ltd., 1.6%, 8/7/2015 Oversea-Chinese Banking Corp., Ltd.: 0.19%, 3/9/2015 0.28%, 8/3/2015 Rabobank Nederland NV, 0.27%, 7/3/2015 Total Certificates of Deposit and Bank Notes (Cost $12,768,200) Collateralized Mortgage Obligation 0.8% Resimac MBS Trust, "A2", Series 2013-1, 144A, 0.468%**, 3/7/2015 (Cost $1,000,000) Commercial Paper 49.2% Issued at Discount* 39.0% Bank Nederlandse Gemeenten, 0.285%, 9/17/2015 Bedford Row Funding Corp.: 144A, 0.35%, 10/19/2015 144A, 0.47%, 12/11/2015 Catholic Health Initiatives, 0.22%, 5/5/2015 Charta Corp., 144A, 0.2%, 3/6/2015 Coca-Cola Co., 0.31%, 9/16/2015 Dexia Credit Local: 0.265%, 4/8/2015 0.3%, 4/20/2015 0.31%, 5/29/2015 Hannover Funding Co., LLC, 0.19%, 3/26/2015 Macquarie Bank Ltd., 144A, 0.26%, 4/17/2015 Matchpoint Master Trust, 0.12%, 3/2/2015 MetLife Short Term Funding LLC, 144A, 0.2%, 3/18/2015 Natixis, 0.09%, 3/5/2015 Nederlandse Waterschapsbank NV, 0.28%, 7/9/2015 Nordea Bank AB: 0.225%, 4/1/2015 0.23%, 3/17/2015 Old Line Funding LLC: 144A, 0.22%, 4/7/2015 144A, 0.25%, 5/29/2015 PSP Capital, Inc., 0.18%, 4/10/2015 Regency Markets No. 1 LLC, 144A, 0.12%, 3/6/2015 Siemens Capital Co., LLC, 144A, 0.15%, 3/26/2015 Standard Chartered Bank, 0.26%, 4/6/2015 Suncorp-Metway Ltd., 0.31%, 4/1/2015 Toronto-Dominion Holdings U.S.A., Inc., 0.28%, 6/5/2015 Issued at Par** 10.2% Australia & New Zealand Banking Group Ltd.: 144A, 0.03%, 4/30/2015 144A, 0.353%, 6/18/2015 BNZ International Funding Ltd., 144A, 0.293%, 10/14/2015 General Electric Capital Corp., 0.242%, 8/11/2015 Old Line Funding LLC, 144A, 0.273%, 7/16/2015 Rabobank Nederland NV, 0.375%, 10/1/2015 Starbird Funding Corp., 144A, 0.221%, 5/4/2015 Westpac Banking Corp., 0.243%, 7/17/2015 Total Commercial Paper (Cost $59,946,276) Short-Term Notes 6.2% Banco del Estado de Chile, 0.252%**, 5/14/2015 Bank of Nova Scotia, 0.535%**, 12/31/2015 Canadian Imperial Bank of Commerce, 0.35%**, 8/18/2015 JPMorgan Chase Bank NA, 0.377%**, 3/22/2016 Svenska Handelsbanken AB, 144A, 0.376%**, 10/2/2015 Wal-Mart Stores, Inc., 5.319%, 6/1/2015 Total Short-Term Notes (Cost $7,508,326) Municipal Bonds and Notes 10.5% California, San Jose Redevelopment Agency, 0.32%, 4/10/2015, LOC: JPMorgan Chase Bank NA Catawba County, NC, Hospital Revenue, Valley Medical Center, 144A, 0.14%***, 10/1/2034, LOC: Branch Banking & Trust New York, State Housing Finance Agency Revenue, 605 West 42nd Street, Series B, 144A, 0.17%***, 5/1/2048, LOC: Bank of China New York, State Housing Finance Agency Revenue, Manhattan West Residential Housing, Series B, 144A, 0.19%***, 11/1/2049, LOC: Bank of China Total Municipal Bonds and Notes (Cost $12,870,000) Closed-End Investment Company 0.4% Nuveen Premier Income Municipal Fund 2, Inc., Series 1-4895, 144A, AMT, 0.11%***, 5/1/2041, LIQ: Barclays Bank PLC (Cost $500,000) Time Deposits 9.1% Bank of Scotland PLC, 0.06%, 3/2/2015 Credit Agricole Corporate & Investment Bank, 0.06%, 3/2/2015 Total Time Deposits (Cost $11,143,000) Repurchase Agreements 13.3% BNP Paribas, 0.09%, dated 3/27/2015, to be repurchased at $11,171,084 on 3/2/2015 (a) Wells Fargo Bank, 0.4%, dated 2/2/2015, to be repurchased at $5,004,889 on 5/1/2015 (b) (c) Total Repurchase Agreements (Cost $16,171,000) % of Net Assets Value ($) Total Investment Portfolio (Cost $121,906,802)† Other Assets and Liabilities, Net Net Assets * Annualized yield at time of purchase; not a coupon rate. ** Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of February 28, 2015. *** Variable rate demand notes and variable rate demand preferred shares are securities whose interest rates are reset periodically at market levels. These securities are payable on demand and are shown at their current rates as of February 28, 2015. † The cost for federal income tax purposes was $121,906,802. At February 28, 2015, net unrealized appreciation for all securities based on tax cost was $3,043. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $7,497 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $4,454. (a) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) Federal Home Loan Mortgage Corp. 3.0–7.0 12/1/2017– 2/1/2045 Federal National Mortgage Association 2.5–6.5 11/1/2017– 4/1/2044 Government National Mortgage Association 3.0–4.5 4/15/2042– 6/20/2044 Total Collateral Value (b) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) Abbey National Treasury Services PLC 9/29/2017 DDR Corp. 7/15/2022 MetLife, Inc. 6/15/2034 NextEra Energy Capital Holdings, Inc. 9/15/2019 Total Collateral Value (c) Open maturity repurchase agreement whose interest rate resets periodically and is shown at the current rate as of February 28, 2015. The dated date is the original day the repurchase agreement was entered into, the maturity date represents the next repurchase date. Upon notice, both the Fund and counterparty have the right to terminate the repurchase agreement at any time. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AMT: Subject to alternative minimum tax LIQ: Liquidity Facility LOC: Letter of Credit Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of February 28, 2015 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Investments in Securities (d) $
